Case 3:19-cv-01226-L-AHG Document 23 Filed 11/15/19 PageID.4707 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11
     MATTHEW JONES; THOMAS FURRH;                   Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                     ORDER GRANTING IN PART AND
13   PWG RANGE); NORTH COUNTY                       DENYING IN PART THE JOINT
     SHOOTING CENTER, INC.; BEEBE                   MOTION TO ADOPT EXTENDED
14   FAMILY ARMS AND MUNITIONS LLC                  BRIEFING SCHEDULE [Doc. 22]
15   (d.b.a. BFAM and BEEBE FAMILY
     ARMS AND MUNITIONS); FIREARMS
16   POLICY COALITION, INC.; FIREARMS
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION and
18   SECOND AMENDMENT
19   FOUNDATION,

20
                                      Plaintiffs,

21
     v.
     XAVIER BECERRA, in his official
22
     capacity as Attorney General of the
23   State of California, et al.,
24
                                     Defendants.

25

26

27

28

                                                                         19-CV-01226-L-AHG
Case 3:19-cv-01226-L-AHG Document 23 Filed 11/15/19 PageID.4708 Page 2 of 2




 1         Having considered the parties’ joint motion and stipulated briefing schedule
 2
     [doc. 22], IT IS HEREBY ORDERED that the parties’ request for a stipulated briefing
 3

 4   schedule for Plaintiffs’ preliminary injunction motion [doc. 21] is GRANTED.

 5           1. Defendants shall file their brief in opposition to Plaintiffs’ preliminary
 6              injunction motion on or before December 27, 2019; and

 7           2. Plaintiffs shall file their reply brief on or before January 24, 2020.
 8

 9         At the Court’s discretion, pursuant to Civil Local Rule 7.1.d.1, Plaintiffs’
10   preliminary injunction motion shall be taken under submission without oral argument
11   upon the filing of the reply or January 24, 2020, whichever occurs first. Accordingly,
12   no hearing date shall be provided, and the joint motion [doc. 22] is DENIED as to
13   this request. The parties’ respective documents are to contain the language “Special
14   Briefing Schedule Ordered” in accordance with Civil Local Rule 7.1.e.8.
15         IT IS SO ORDERED.
16
     Dated: November 15, 2019
17

18

19

20

21

22

23

24

25

26

27

28                                             2
                                                                             19-CV-01226-L-AHG
